internal_revenue_service sin dollar_figure department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date apr - legend ira x this is in response to a ruling_request submitted on your behalf by your authorized representative in a letter dated date as supplemented by a communication of date concerning disability and the application of the early_distribution_tax of sec_72 of the internal_revenue_code the following facts and representations have been submitted on your behalf h a medical doctor manifested the early signs of a debilitating kidney condition in when he wa sec_39 in date h was forced to leave his medical practice he wa sec_49 years of age since date h has received full disability insurance benefits h has been determined to be permanently disabled by two different insurance_companies h's disability continues to this time it is requested that we assume that h has been disabled within the meaning of sec_72 of the cade since date without making that determination in shortly after h became permanently disabled and was forced to leave his medical practice he began taking distributions from ira x in substantially_equal_periodic_payments over a period based on his life expectancy as provided in sec_72 of the code these payments continue through the current time page h now proposes to modify the payment schedule that commenced in and requests a ruling that the proposed modification will not subject him to the early_distribution_tax imposed by sec_72 of the code because he has been disabled since before commencing the payments and continues to be disabled in this regard sec_72 of the code imposes an additional income_tax on certain early distribution from qualified_retirement_plans including ira's the tax is generally equal to percent of the amount includable in gross_income sec_72 of the code provides that the additional tax does not apply to these early distributions including distributions attributable to the employees being disabled within the meaning of sec_72 see t a iii and distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annuallly made for the life or life expectancy of the employee see t a iv sec_72 of the code provides that if the series of payments described in sec_72 is modified other than by death or disability before the close of the 5-year period beginning with the date of the first payment and after the employee attains age or before the employee attains age the taxpayer's tax will be increased to reflect the tax that otherwise would have been imposed sec_72 of the code provides that an individual shall be considered to be disabled if he or she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration with respect to h’s disability section dollar_figure of revproc_2001_4 r b states that the internal_revenue_service will not ordinarily issue a ruling in certain areas because of the inherently factual nature of the problem involved accordingly we will not determine whether h is disabled within the meaning of sec_72 of the code with respect to your ruling_request assuming that h is disabled within the meaning of sec_72 of the code since before his distributions commenced we conclude that the additional tax would not apply to any of his distributions including any distributions resulting from a modification of the schedule of substantially equal payments described in sec_72 further under sec_72 of the code it is specifically provided that a modification of the substantially equal payments described in sec_72 will not result in a reimposition of the additional tax so long as the modification is due to disability this ruling is based on the assumption that ira x will continue to qualify under sec_408 of the code this ruling is also based on the assumption that h is disabled within the meaning of sec_72 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page in accordance with a power_of_attorney submitted with this request the original of this letter is being sent to one of your authorized representatives and a copy is being sent to a second representative sincerely yours x aucef fire frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice yy
